UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1738


LARRY E. KLAYMAN,

                    Plaintiff - Appellant,

             v.

THOMAS J. FITTON,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:20-cv-00135-LMB-IDD)


Submitted: February 18, 2021                                 Decided: February 22, 2021


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Larry E. Klayman, Appellant Pro Se. Richard Wayne Driscoll, DRISCOLL & SELTZER
PLLC, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Larry Klayman appeals the district court’s order granting Thomas Fitton’s motion

to dismiss Klayman’s complaint, in which Klayman relied on diversity jurisdiction to raise

state law claims for tortious interference and defamation, as well as its order denying

Klayman’s motions for reconsideration and to amend his complaint. We have reviewed

the record and find no reversible error. Accordingly, although we affirm for the reasons

stated by the district court, see Klayman v. Fitton, No. 1:20-cv-00135-LMB-IDD (E.D. Va.

Apr. 28, 2020; June 17, 2020), we modify the district court’s judgment to reflect that the

action is dismissed without prejudice, see S. Walk at Broadlands Homeowner’s Ass’n, Inc.

v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013) (explaining that when

a court “lacks jurisdiction [it] has no power to adjudicate and dispose of a claim on the

merits”); see also Intera Corp. v. Henderson, 428 F.3d 605, 621 (6th Cir. 2005) (“[U]pon

a determination that personal jurisdiction is lacking, a court should not dismiss a case on

the merits.”). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                              AFFIRMED AS MODIFIED




                                            2